Fourth Court of Appeals
                                                 San Antonio, Texas
                                                    September 29, 2015

                                                    No. 04-15-00558-CR
                                                 Jose Antonio GONZALEZ,
                                                          Appellant

                                                            v.

                                                   The STATE of Texas,
                                                         Appellee

                            From the 144th Judicial District Court, Bexar County, Texas
                                          Trial Court No. 2014CR8928
                                  Honorable Lorina I. Rummel, Judge Presiding

                                                 ORDER
      Extension of time to file the court reporter’s record is this date NOTED. Time is extended to
October 29, 2015.

                                                                 PER CURIAM

ATTESTED TO: ______________________________
            KEITH E. HOTTLE
             CLERK OF COURT



cc: Kay Gittinger                                                Nicolas A. LaHood
Official Court Reporter - 144th District Court                   District Attorney, Bexar County
Cadena-Reeves Justice Center                                     101 W. Nueva, Suite 370
300 Dolorosa, 3rd Floor                                          San Antonio, TX 78205
San Antonio, TX 78205

William T. Reece, Jr.
Attorney At Law
107 Woodward Place
San Antonio, TX 78204